                                              United States Bankruptcy Court
                                             Northern District of California
In re:                                                                                                     Case No. 18-31087-HLB
Sedgwick LLP                                                                                               Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0971-3                  User: bgapuz                       Page 1 of 1                          Date Rcvd: Oct 15, 2018
                                      Form ID: pdfeoc                    Total Noticed: 3


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 17, 2018.
rspi           +Bruce Celebrezze,   2646 Dupont Drive, Suite 60 #503,   Irvine, CA 92612-7651
rspi           +Curtis D. Parvin,   2646 Dupont Drive, Suite 60 #503,   Irvine, CA 92612-7651
rspi           +Gregory C. Read,   2646 Dupont Drive, Suite 60 #503,   Irvine, CA 92612-7651

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 17, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 15, 2018 at the address(es) listed below:
              Alan M. Feld   on behalf of Creditor    CPF 801 Tower, LLC afeld@sheppardmullin.com,
               sfarzan@sheppardmullin.com
              Cathrine M. Castaldi    on behalf of Interested Party Cathrine M Castaldi
               ccastaldi@brownrudnick.com
              Howard J. Steinberg    on behalf of Creditor    WFP Tower B Co. L.P. steinbergh@gtlaw.com,
               pearsallt@gtlaw.com
              John William Lucas    on behalf of Debtor    Sedgwick LLP jlucas@pszjlaw.com, ocarpio@pszjlaw.com
              Lynette C. Kelly    on behalf of U.S. Trustee    Office of the U.S. Trustee / SF
               lynette.c.kelly@usdoj.gov, ustpregion17.oa.ecf@usdoj.gov
              Office of the U.S. Trustee / SF    USTPRegion17.SF.ECF@usdoj.gov
              William W. Huckins    on behalf of Creditor    333 Bush, L.L.C. whuckins@allenmatkins.com
                                                                                               TOTAL: 7




         Case: 18-31087            Doc# 54        Filed: 10/17/18          Entered: 10/17/18 21:25:14                Page 1 of 4
                                                  Entered on Docket
                                                  October 15, 2018
                                                  EDWARD J. EMMONS, CLERK
                                                  U.S. BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF CALIFORNIA


1    Howard J. Steinberg (CA SBN 89291)
     GREENBERG TRAURIG, LLP                   Signed and Filed: October 15, 2018
2    1840 Century Park East, Suite 1900
3    Los Angeles, CA 90067
     Telephone: (310) 586-7700
4    Facsimile: (310) 586-7800                __________________________________________
     Email: steinbergh@gtlaw.com              HANNAH L. BLUMENSTIEL
5                                             U.S. Bankruptcy Judge

6    Attorneys for Creditor
     WFP Tower B Co. L.P.
7
8
9
10                             UNITED STATES BANKRUPTCY COURT

11                             NORTHERN DISTRICT OF CALIFORNIA

12                                   SAN FRANCISCO DIVISION

13
     In re:                                              Case No.: 3:18-bk-31087
14
     SEDGWICK LLP,                                       Chapter 11
15
                    Debtor.                              ORDER GRANTING APPLICATION FOR
16                                                       ADMISSION OF ATTORNEY PRO HAC
17                                                       VICE

18
19
20
21
22
23
24
25
26
27
28

                                                     1


 Case: 18-31087      Doc# 54    Filed: 10/17/18    Entered: 10/17/18 21:25:14       Page 2 of 4
1           Heath B. Kushnick, whose business address and telephone number is Greenberg Traurig, LLP,
2    200 Park Avenue, New York, NY 10166, Tel: (212) 801-9200 and who is an active member in good
3    standing of the bar of New York having applied in the above-entitled action for admission to practice in
4    the Northern District of California on a pro hac vice basis, representing WFP Tower B Co. L.P.
5
            IT IS HEREBY ORDERED THAT the application is granted, subject to the terms and conditions
6
     of Civil L.R. 11-3. All papers filed by the attorney must indicate appearance pro hac vice. Service of
7
     papers upon and communication with co-counsel designated in the application will constitute notice to
8
     the represented party. All future filings in this action are subject to the Bankruptcy Local Rules and
9
     Electronic Case Filing Procedures adopted by the United States Bankruptcy Court for the Northern
10
     District of California.
11
                                                      END OF ORDER
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2


 Case: 18-31087        Doc# 54      Filed: 10/17/18     Entered: 10/17/18 21:25:14         Page 3 of 4
1                                       COURT SERVICE LIST

2
     Bruce Celebrezze
3    2646 Dupont Drive, Suite 60 #503
4    Irvine, CA 92612

5    Curtis D. Parvin
     2646 Dupont Drive, Suite 60 #503
6    Irvine, CA 92612
7
     Gregory C. Read
8    2646 Dupont Drive, Suite 60 #503
     Irvine, CA 92612
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3


 Case: 18-31087      Doc# 54    Filed: 10/17/18   Entered: 10/17/18 21:25:14   Page 4 of 4
